 1   NICHOLAS A. TRUTANICH
     United States Attorney
 2   District of Nevada
     Nevada Bar Number 13644
 3   DANIEL D. HOLLINGSWORTH
     Assistant United States Attorney
 4   Nevada State Bar No. 1925
     501 Las Vegas Boulevard South, Suite 1100
 5   Las Vegas, Nevada 89101
     (702) 388-6336
 6   Daniel.Hollingsworth@usdoj.gov
     Attorneys for the United States
 7

 8

 9                              UNITED STATES DISTRICT COURT
                                     DISTRICT OF NEVADA
10

11    UNITED STATES OF AMERICA,                       )   2:19-CR-032-RFB-VCF
                                                      )
12                           Plaintiff,               )   Stipulation for Entry of Order of
                                                      )   Forfeiture as to Michael Kern and
13              v.                                    )   Michael K. Kern and Patti Ann Kern, as
                                                      )   Trustees of the Kern Family Trust dated
14    PATTI KERN,                                     )   September 26, 2006, and Order
                                                      )
15                           Defendant.               )

16          The United States of America, Michael Kern, and Michael K. Kern and Patti Ann

17   Kern, as Trustees of the Kern Family Trust dated September 26, 2006 (Trust), agree as

18   follows:

19          1.       The government filed a One-Count Criminal Information against Patti Kern

20                                                                      8
     for violations of 18 U.S.C. §§ 1341 and 1349. Information, ECF No. __.

21          2.       Patti Kern pled guilty to Count One of a One-Count Criminal Information

22   charging her with conspiracy to commit mail fraud in violation of 18 U.S.C. §§ 1341 and

23   1349 and agreed to the forfeiture of property set forth in the Plea Agreement and the

24                                                                                     8
     Forfeiture Allegation of the Criminal Information. Criminal Information, ECF No. __;

25   Change of Plea, ECF No. __;                        10
                             14 Plea Agreement, ECF No. __.

26          3.       Patti Kern agreed to the substitution and forfeiture of property as set forth in

27   the Plea Agreement pursuant to Fed. R. Crim. P. 32.2(e) and 21 U.S.C. § 853(p).

28   ///



                                                     1
 1          4.      Michael Kern and the Trust knowingly and voluntarily agree to the

 2   abandonment, the civil administrative forfeiture, the civil judicial forfeiture, or the criminal

 3   forfeiture of the following property:

 4                  1. $106,150;

 5                  2. $20,400.32;

 6                  3. $34,364;

 7                  4. $40,010;

 8                  5. $50,126.59;

 9                  6. $4,998;

10                  7. $10,908;

11                  8. $15,278;

12                  9. $6,975;

13                  10. $4,644.;

14                  11. $3,101;

15                  12. $1,824;

16                  13. $13,146

17                  14. $1,785;

18                  15. $14,439;

19                  16. $9,887;

20                  17. $8,253;

21                  18. $138;

22                  19. $12,464.03; and

23                  20. $18,950

24   (all of which constitutes property).

25          5.      Michael Kern and the Trust know and understand that the following property

26   will be applied toward the payment of Patti Kern’s $800,000 money judgment:

27                  a.     $106,150;

28                  b.     $20,400.32;



                                                     2
 1                   c.      $34,364;

 2                   d.      $40,010;

 3                   e.      $50,126.59; and

 4                   f.      $4,998

 5           6.      Michael Kern and the Trust knowingly and voluntarily agree to the

 6   substitution and forfeiture of the following property:

 7         i.     a 2015 Ford F250 truck held in the name of Patti Kern, VIN

 8                1FT7W2BT5FED16800;

 9         ii.    a 2004 Sundowner LQ Horse Trailer held in the name of Patti Kern, VIN

10                13SLE322141LA4098; and

11       iii.     In addition to the dollar amounts in ¶ 5 and ¶ i and ii above, that Patti Kern

12                agrees to apply to the in personam criminal forfeiture money judgment of

13                $800,000, Michael Kern and the Trust agree that Patti Kern pays an additional

14                $400,000 toward the in personam criminal forfeiture money judgment of

15                $800,000 within 60 days of sentencing (the “Due Date”). Michael Kern and the

16                Trust agree Patti Kern’s payment of the additional $400,000 towards the in

17                personam criminal forfeiture money judgment of $800,000 shall be a bank

18                cashier’s check, payable to the order of the United States Postal Inspection

19                Service. Michael Kern and the Trust agree Patti Kern shall send the bank

20                cashier’s check by priority mail to the US Postal Inspection Service, Attention

21                Clayton E. Gerber, PO Box 7404, Washington, DC 20044-7404, with the

22                criminal docket number noted on the face of it. Michael Kern and the Trust agree

23                Patti Kern will contact Timothy Finley or Daniel Zytnick with the mail tracking

24                information. Michael Kern and the Trust agree if Patti Kern fails to make the

25                $400,000 payment on or before the Due Date, Michael Kern, the Trust, and Patti

26                Kern consent to the forfeiture of the real property located at 1861 Bogey Way,

27                Henderson, Nevada 89074, more particularly described as:

28   ///



                                                      3
                  Lot Thirteen (13) in Block Three (3) of HEATHERSTONE, as shown by
 1                map thereof on file in Book 53 of Plats, Page 40, in the Office of the
                  County Recorder of Clark County, Nevada together with all
 2                improvements and appurtenances thereon, APN: 178-17-812-049.

 3   (all of which is included as property)

 4          7.       Michael Kern and the Trust knowingly and voluntarily agree to abandon or to

 5   forfeit the property to the United States.

 6          8.       Michael Kern and the Trust knowingly and voluntarily agree to relinquish all

 7   possessory rights, ownership rights, and all rights, titles, and interests in the property.

 8          9.       Michael Kern and the Trust knowingly and voluntarily agree to waive their

 9   rights to any abandonment proceedings, any civil administrative forfeiture proceedings, any

10   civil judicial forfeiture proceedings, or any criminal forfeiture proceedings (all of which

11   constitutes proceedings) of the property.

12          10.      Michael Kern and the Trust knowingly and voluntarily agree to waive service

13   of process of any and all documents filed in this action or any proceedings concerning the

14   property.

15          11.      Michael Kern and the Trust knowingly and voluntarily agree to waive any

16   further notice to them, their agents, or their attorneys regarding the forfeiture and

17   disposition of the property.

18          12.      Michael Kern and the Trust knowingly and voluntarily agree not to file any

19   claim, answer, petition, or other documents in any proceedings concerning the property.

20          13.      Michael Kern and the Trust knowingly and voluntarily agree to withdraw any

21   claims, answers, counterclaims, petitions, or other documents he filed in any proceedings

22   concerning the property.

23          14.      Michael Kern and the Trust knowingly and voluntarily agree to waive the

24   statute of limitations, the CAFRA requirements, Fed. R. Crim. P. 7, 11, and 32.2, the

25   constitutional requirements, and the constitutional due process requirements of any

26   abandonment proceedings or any forfeiture proceedings concerning the property.

27          15.      Michael Kern and the Trust knowingly and voluntarily agree to waive their

28   right to a hearing on the forfeiture of the property.



                                                     4
 1          16.      Michael Kern and the Trust knowingly and voluntarily agree to waive (a) all

 2   constitutional, legal, and equitable defenses to, (b) any constitutional or statutory double

 3   jeopardy defense or claim concerning, and (c) any claim or defense under the Eighth

 4   Amendment to the United States Constitution, including, but not limited to, any claim or

 5   defense of excessive fines or cruel and unusual punishments in any proceedings concerning

 6   the property.

 7          17.      Michael Kern and the Trust knowingly and voluntarily agree to the entry of

 8   an Order of Forfeiture of the property to the United States.

 9          18.      Michael Kern and the Trust understand that the forfeiture of the property

10   shall not be treated as satisfaction of any assessment, restitution, fine, cost of imprisonment

11   or any other penalty that may be imposed in addition to forfeiture.

12          19.      Michael Kern and the Trust knowingly and voluntarily agree to the

13   conditions set forth in this Stipulation for Entry of Order of Forfeiture as to Michael Kern

14   and Michael K. Kern and Patti Ann Kern, as Trustees of the Kern Family Trust dated

15   September 26, 2006, and Order (Stipulation).

16          20.      Michael Kern and the Trust knowingly and voluntarily agree to hold harmless

17   the United States, the United States Department of Justice, the United States Attorney’s

18   Office for the District of Nevada, the United States Postal Inspection Service, their agencies,

19   their agents, and their employees from any claim made by them or any third party arising

20   from the facts and circumstances of this case.

21          21.      Michael Kern and the Trust knowingly and voluntarily release and forever

22   discharge the United States, the United States Department of Justice, the United States

23   Attorney’s Office for the District of Nevada, the United States Postal Inspector’s Service,

24   their agencies, their agents, and their employees from any and all claims, rights, or causes of

25   action of any kind that Michael Kern and the Trust now have or may hereafter have on

26   account of, or in any way growing out of, the seizures and the forfeitures of the property in

27   the abandonment, the civil administrative forfeitures, the civil judicial forfeitures, and the

28   criminal forfeitures.



                                                      5
 1            22.   Each party acknowledges and warrants that its execution of the Stipulation is

 2   free and is voluntary.

 3            23.   The Stipulation contains the entire agreement between the parties.

 4            24.   Except as expressly stated in the Stipulation, no party, officer, agent,

 5   employee, representative, or attorney has made any statement or representation to any other

 6   party, person, or entity regarding any fact relied upon in entering into the Stipulation, and

 7   no party, officer, agent, employee, representative, or attorney relies on such statement or

 8   representation in executing the Stipulation.

 9            25.   The persons signing the Stipulation warrant and represent that they have full

10   authority to execute the Stipulation and to bind the persons and/or entities, on whose behalf

11   they are signing, to the terms of the Stipulation.

12            26.   This Stipulation shall be construed and interpreted according to federal

13   forfeiture law and federal common law. The jurisdiction and the venue for any dispute

14   related to, and/or arising from, this Stipulation is the unofficial Southern Division of the

15   United States District Court for the District of Nevada, located in Las Vegas, Nevada.

16            27.   Each party shall bear their or its own attorneys’ fees, expenses, interest, and

17   costs.

18            28.   This Stipulation shall not be construed more strictly against one party than

19   against the other merely by virtue of the fact that it may have been prepared primarily by

20   counsel for one of the parties; it being recognized that both parties have contributed

21   substantially and materially to the preparation of this Stipulation.

22   ///

23   ///

24   ///

25   ///

26   ///

27   ///

28   ///



                                                     6
See Page 8 for Additional Signature




See Page 8
 1          IT IS HEREBY CERTIFIED, pursuant to 28 U.S.C. § 2465(a)(2), that there was

 2   reasonable cause for the seizure and forfeiture of the property.

 3   DATED:                                             DATED:          December 20, 2019

 4                                                      NICHOLAS A. TRUTANICH
                                                        United States Attorney
 5   MICHAEL KERN

 6
                                                        /s/ Daniel D. Hollingsworth
 7                                                      DANIEL D. HOLLINGSWORTH
     Michael K. Kern as Trustee of the Kern             Assistant United States Attorney
 8   Family Trust dated September 26, 2006

 9
10
     Patti Ann Kern, as Trustee of the Kern
11   Family Trust dated September 26, 2006                See Page 7 for Additional Signatures

12

13                                                       IT IS SO ORDERED:

14

15

16
                                                         RICHARD F. BOULWARE, II
17                                                       UNITED STATES DISTRICT JUDGE
18                                                       DATE: December 23, 2019.
19

20

21

22

23

24

25

26

27

28



                                                    7
